Citation Nr: 1644470	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-21 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for chronic undifferentiated schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from December 1950 to September 1953.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2015, the Veteran was scheduled for a VA psychiatric examination to assist in determining the current severity of his psychiatric disability (his last VA examination was in March 2011).  The Veteran failed to report to the September 2015 examination.  The Board notes, however, that the notice letter indicating that he would be scheduled for a VA examination was mailed to a New York address.  A September 2015 Compensation and Pension Records Interchange (CAPRI) record indicates that the Veteran's current mailing address was in Florida.  Subsequent correspondence from the Veteran confirms that his current mailing address was in Florida.  As such, it appears that the Veteran may not have received proper notice of the VA examination.  VA should schedule the Veteran for a new VA examination and provide notice to his correct mailing address.

Finally, due to the time that will elapse on remand, updated VA treatment records dated from January 2015 to the present should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dated from January 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e). 

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected chronic undifferentiated schizophrenia.  Notice of the examination must be mailed to the Veteran's current mailing address, most recently reported by the Veteran in a May 2016 correspondence.  A copy of the notification letter must be associated with the record.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected chronic undifferentiated schizophrenia.  The examiner should also specifically address the impact such disability has on the Veteran's social and occupational functioning. He or she should discuss those findings in relation to the pertinent evidence of record, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment. 

All opinions expressed should be accompanied by supporting rationale. 

3.  Then, readjudicate the claim based on the evidence of record.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


